DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0123765, hereinafter “Cao”) in view of Ying et al. (US 2018/0323909, hereinafter “Ying”).
For claims 1 and 11, Cao discloses A method performed by a terminal in a wireless communication system (FIG. 8 is a method performed by base station 100 and UE 102a; see par. 0100), the method comprising: 
receiving, from a base station, downlink control information (DCI) (the base station 100 may transmit ACKs and/or NACKs for grant-free uplink transmissions for each individual UE. In some embodiments the ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI); see par. 0101, 0105) including information on a hybrid automatic repeat request (HARQ) process number (the DCI or the individual feedback channel that carries the ACK/NACK may also or instead include the HARQ process ID (or HARQ process number) for the packet being ACK'd/NACK'd; see par. 0108 and Fig. 8); 
identifying at least one grant free resource corresponding to the information on the HARQ process number (The ACK/NACK may contain a HARQ process number (or HARQ process ID, or any attributes that identify the HARQ process number or transport block (TB) index, e.g., MA signature index or grant-free access region index or combination of the two) explicitly or implicitly, which is used to identify which TB the ACK/NACK is used for if there are multiple TBs transmitted; see par. 0108, 0110 and Fig. 8); and 
Cao does not explicitly disclose releasing the at least one grant free resource based on the information. Ying discloses releasing the at least one grant free resource based on the information (the second UL grant may be used for activating and/or deactivating (e.g., releasing) of SPS (SPS resource). Also, the second UL grant may include DCI indicating the HARQ process ID; see Ying par. 0081, 0083, 0135-0138). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ying's arrangement in Cao's invention to support grant-free repetitions to further enhance the reliability and how to terminate the repetitions which is also an important issue and further to teach URLLC HARQ/retransmission design in different cases (see Ying par. 0057).
claim 11, Cao discloses A terminal in a wireless communication system (UE 102a, Fig. 2), the terminal comprising: a transceiver configured to transmit and receive a signal (Transmitter 215 and Receiver 217, Fig. 2); and a controller (Grant-free Transmission Module 106) configured to:
For claims 2, 7, 12 and 17, Cao disclose The method of claim 1, 
wherein the method further comprises receiving, from the base station, a message including information configuring a plurality of grant free resources for a bandwidth part (BWP) of a cell (the grant-free access region index can be an index of different frequency partitions, different bands or sub-bands, different carriers or sub-carriers, different bandwidth parts (BWP), different resource blocks (RBs) or resource block groups (RBGs) or in general index of different frequency unit or different frequency regions assigned to the UE; see par. 0134 and also 0132, 0141 and 0144), and 
wherein each of the plurality of grant free resources is configured with a corresponding HARQ process number (Which TB the retransmission is for can be identified by the UE using the HARQ process ID included in the DCI. Note that there may be a configured or predefined mapping between grant-free resources and the HARQ process ID, so that the UE knows which TB the HARQ ID corresponds to; see par. 0108-0110).
For claims 3, 8, 13 and 18, Cao discloses The method of claim 2, wherein the identifying comprises identifying the at least one grant free resource from the plurality of grant free resources based on the information and the corresponding HARQ process number (The UE may transmit two TBs that correspond to two different HARQ processes. In the ACK/NACK feedback, the grant access region index or HARQ process ID may be indicated 
For claims 5, 10, 15 and 20, Cao discloses The method of claim 2, wherein the DCI schedules an uplink transmission on the cell (In some embodiments, the base station 100 may transmit ACKs and/or NACKs for grant-free uplink transmissions for each individual UE. In some embodiments, the ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI). Multiple
 DCIs would be transmitted separately when ACK/NACK feedback is being transmitted to multiple UEs, i.e. each UE would have its own individual DCI; see par. 0101).
For claims 6 and 16, Cao discloses A method performed by a base station in a wireless communication system, the method comprising: 
identifying at least one grant free resource to be released, the at least one grant free resource being configured for a terminal (The ACK/NACK may contain a HARQ process number (or HARQ process ID, or any attributes that identify the HARQ process number or transport block (TB) index, e.g., MA signature index or grant-free access region index or combination of the two) explicitly or implicitly, which is used to identify which TB the ACK/NACK is used for if there are multiple TBs transmitted; see par. 0108, 0110 and Fig. 8); 
generating information on a hybrid automatic repeat request (HARQ) process number corresponding to the at least one grant free resource (the DCI or the individual feedback channel that carries the ACK/NACK may also or instead include the HARQ process ID (or HARQ process number) for the packet being ACK'd/NACK'd; see par. 0108 and Fig. 8); and 
transmitting, to a terminal, downlink control information (DCI) including the information (the base station 100 may transmit ACKs and/or NACKs for grant-free uplink transmissions for each individual UE. In some embodiments the ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI); see par. 0101, 0105), 
Cao does not explicitly disclose wherein the at least one grant free resource is released based on the information. Ying discloses wherein the at least one grant free resource is released based on the information (the second UL grant may be used for activating and/or deactivating (e.g., releasing) of SPS (SPS resource). Also, the second UL grant may include DCI indicating the HARQ process ID; see Ying par. 0081, 0083, 0135-0138). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ying's arrangement in Cao's invention to support grant-free repetitions to further enhance the reliability and how to terminate the repetitions which is also an important issue and further to teach URLLC HARQ/retransmission design in different cases (see Ying par. 0057).
Specifically for claim 16, Cao discloses A base station in a wireless communication system (Base Station 100, Fig. 2), the base station comprising: a transceiver configured to transmit and receive a signal (Receiver 209 and Transmitter 211, Fig. 2); and a controller (Grant-free Transmission Module 104, Fig. 2) configured to:
Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Ying and further in view of Babaei et al. (US 2020/0275485, hereinafter “Babaei”).
For claims 4, 9, 14 and 19, the combination of Cao and Ying does not explicitly disclose The method of claim 2, wherein the at least one grant free resource includes a downlink semi-The method of claim 2, wherein the at least one grant free resource includes a downlink semi-persistent scheduling (DL SPS) resource or an uplink (UL) grant type 2 resource (Semi-Persistent Scheduling (SPS) may be configured by RRC per Serving Cell and per BWP. Multiple configurations may be active simultaneously on different Serving Cells. Activation and deactivation of the DL SPS may be independent among the Serving Cells. …In an example, there may be two types of transmission without dynamic grant: configured grant Type 1 where an uplink grant is provided by RRC, and stored as configured uplink grant; and configured grant Type 2 where an uplink grant is provided by PDCCH, and stored or cleared as configured uplink grant based on L1 signaling indicating configured uplink grant activation or deactivation; see Babaei par. 0434-0445). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Babaei's arrangement in Cao's invention to reduce the channel access latency and make better use of the over-all unlicensed carrier (see Babaei par. 0342).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Nakamura et al. (US 2020/0404668).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415